Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 13 April 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 2-5, 8-9, 11-12 have been canceled.
2. No new Claims have been added.
3. Claims 1, 7 and 15 have been amended. 
4. Remarks drawn to rejections under 35 USC 101, 112 and double patenting.
The following rejections have been withdrawn:
5. The rejection of Claims 1, 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, has been withdrawn. The cited references, Richman and Kishore do not teach that the instant conversion of Reb A to Reb D2 and further Reb D2 to Reb M2 as claimed occurs in Nature. The rejection of claim 11 has been rendered moot by cancelation.
6. The rejection of Claims 1 and 6 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the 
7. The rejection of Claims 1, 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of the amendment. The rejection of Claims 2 and 11-12 has been rendered moot by cancelation.
	Claims 1, 6, 7, 10 and 13-19 are pending in the case. Claims 10, 13, 14 and 17-19 have been withdrawn from consideration. Claims 1, 6-7 and 15-16 are under prosecution in this Action. In claim 1, the recitation ‘exogenous gene encoded steviol biosynthesis’ has been deleted. Limitations regarding transforming rebaudioside A to rebaudioside D2 and purifying rebaudioside D2 have been added. In claim 7 the dependency has been changed to claim 1. In claim 15, steps d and e have been changed to steps e and f respectively.

Specification
	Page 2 of the specification is numbered as 10. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6-7 and 15-16 have been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide for providing an aqueous solution comprising a starting composition comprising steviol glycosides and wherein the steviol glycosides comprise rebaudioside A and contacting the microorganism medium with the starting composition to transform rebaudioside A to rebaudioside D2 (as in claim 1) and further contacting the rebaudioside D2 with an enzyme and transforming it to reb M2 as in claim 15. The recitation ‘starting composition comprising steviol glycosides’ indicates that there are other steviol glycosides in addition to reb A.
According the specification as originally filed, in Examples 22 and 23, Reb A was the only starting steviol glycoside which was combined with UDP-glucose and other components like glycerol, buffer etc., and HPLC analysis showed that it had reb D2 and reb M2. 
Consequently, there is nothing within the instant specification that would lead the artisan in the field to believe that Applicant was in possession of the invention as in the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In Claim 1, step b, the recitation regarding the enzyme being exogenous gene encoded has been deleted. However, in the same claim, further down in step b, the terms exogenous gene encoded UDP is recited twice. It is not clear what applicant intends. The said recitation is also seen in claim 6.
Claims 7 and 15-16, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,752,174 (‘174) necessitated by amendment.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The instant invention is drawn to a method of producing reb D2 from a composition comprising steviol glycosides wherein the steviol glycosides comprise reb A and contacting it with microorganisms having specific steviol biosynthesis enzymes. The enzyme can be a UDP-glycosyl transferase, like UGT76G1, etc. (claims 1 and 6). The purity levels are greater than about 95% (claims 7 and 16).
Claims 1-4 of ‘174 are drawn to a process for making reb D2 from reb A using the steps recited in instant claim 1, the same enzyme (UDP-glycosyl transferase) and purity levels (95%).
Claims 1-4 of ‘174 differ from the instant claims in that the instant claims also include the use of enzymes other than UDP-glycosyl transferase.  


Response to Applicant’s Remarks
Regarding the double patenting rejection(s) of record applicants have requested that they be held in abeyance till allowable subject matter is indicated. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s/patents claims is necessary. Since neither has been made of record, the rejection is being maintained.



Conclusion
1. Claims 1, 6, 7, 10 and 13-19 are pending in the case. 
2. Claims 10, 13, 14 and 17-19 have been withdrawn from consideration.
3. Elected claims 1, 6-7 and 15-16 are rejected.
4. Claims 2-5, 8-9, 11-12 have been canceled.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623